COURT OF APPEALS
                     SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                           NO. 02-18-00139-CV


JODY LONG                                          APPELLANT

                                       V.

AERONAUTICAL INDUSTRIAL                            APPELLEES
DISTRICT LODGE 776; PAUL
BLACK, IN HIS OFFICIAL
CAPACITY AS PRESIDENT-
DIRECTING BUSINESS
REPRESENTATIVE OF DISTRICT
LODGE 776; AND EARNEST
BOONE, IN HIS OFFICIAL
CAPACITY AS SECRETARY-
TREASURER OF DISTRICT
LODGE 776
                                   ------------

        FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY
                   TRIAL COURT NO. 342-295833-17

                                  ------------

            MEMORANDUM OPINION 1 AND JUDGMENT
                                  ------------



    1
     See Tex. R. App. P. 47.4.
      We have considered “Appellant’s Motion to Dismiss Appeal.”     It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                                   PER CURIAM

PANEL: PITTMAN, J.; SUDDERTH, C.J.; and WALKER, J.

DELIVERED: July 12, 2018




                                      2